IIowe, J.
William Golding has appealed from a judgment rendered against him as indorser of a promissory note. Upon the trial his counsel objected to certain testimony, hut reserved no hill of exceptions to the ruling of the Judge admitting the same. The objection cannot ho noticed. Succession of Prevost, 4 An. 347; West v. his creditors, 4 An. 447; Gray v. Thomas, 18 An. 412.
The appeal seems to he frivolous, and- to have been taken for delay meiely.
It is therefore ordered, that the judgment appealed from he affirmed with costs, and with ten per cent, damages for frivolous appeal.